The court properly granted summary judgment to appellee, Rite Aid of Ohio, Inc. Rite Aid simply leased a building in an existing shopping center, where the sidewalks and parking lot had been constructed much earlier. There had never been a similar accident caused by a motorist encroaching upon the sidewalk, so Rite Aid had no reason to expect such an occurrence during its occupancy. The accident was unforeseeable, and Rite Aid therefore had no duty to anticipate an unforeseeable event.
In this particular parking lot, an automobile jumped a five-inch curb to encroach upon the sidewalk. Would it have made any difference if the auto had been traveling parallel to the sidewalk, and suddenly jumped the curb when the driver lost control? I think not, and the sole cause of either type of accident would be the negligence of the driver.
The holding of the majority will require any prospective tenant in a shopping center to critically analyze the parking facilities as well as any entrance adjacent *Page 12 
to a sidewalk, and then exercise one of three options: (1) decline the lease because of potential liability; (2) insist that the owner of the shopping center construct some type of barrier, separating the sidewalk from the parking lot or adjacent roadway, while hoping that such barrier will be acceptable to the majority; (3) lease the premises, and pay extra for liability insurance necessitated by this opinion.
Appellant's injuries are most unfortunate, but the trial judge was absolutely correct in granting summary judgment for Rite Aid.